DETAILED ACTION
Claims 1-14 are presented for examination, wherein claims 7-14 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on July 22, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which the other claims depend, the limitation “defined by” in “the pouch is defined by a metallocene film that is in contact with the electrodes” is unclear whether it refers to (1) the pouch is entirely composed of the metallocene film or to (2) the pouch incorporates the metallocene film as one component and further incorporates other components. The examiner respectfully notes that review of the instant specification and drawings do not make clear the scope of said limitation.
For purposes of examination, said limitation is interpreted as provided infra.
Regarding claim 1, from which the other claims depend, the limitation “that is in contact with the electrodes” in “the pouch is defined by a metallocene film that is in contact with the electrodes” is unclear whether it refers to (1) the metallocene film that is in contact with both the air electrode and the negative electrode or to (2) the pouch, which incorporates the metallocene film, is in contact with both the air electrode and the negative electrode. The examiner respectfully notes that review of the instant specification and drawings do not make clear the scope of said limitation.
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al (US 2019/0273297) in view of Chen (US 2008/0020158).
Regarding independent claim 1, Weinstein teaches a metal-air battery (e.g. ¶0006), reading on “metal air battery cell,” said battery comprising:
(1)	an electrode assembly (e.g. item 12) including
(1a)	an air electrode (e.g. item 16) and a hydrophobic gas diffusion layer (e.g. item 22) contacting one side of said air electrode (e.g. ¶¶ 0014-16 plus e.g. Figure 1), reading on “an electrode assembly including an air electrode and a gas permeable hydrophobic flexible layer in contact with the air electrode,”
(1b)	a negative electrode (e.g. item 18, e.g. Id), reading on “an electrode assembly including … a negative electrode,”
(1c)	a separator (e.g. item 20) disposed between and contacting both of said air electrode and said negative electrode (e.g. Id), reading on “an electrode assembly including … a separator in contact with and disposed between the electrodes;” and,
(2)	a pouch (e.g. item 14) with said electrode assembly and an electrolyte (e.g. item 38) contained therein,
wherein said pouch directly contacts said negative electrode and indirectly contacts said air electrode via said hydrophobic gas diffusion layer,
wherein said pouch incorporates a gas permeable hydrophobic flexible layer (e.g. item 28), which is in contact with said hydrophobic gas diffusion layer, and a gas and liquid impermeable flexible layer (e.g. item 30), which is in contact with said negative electrode, wherein said layers are sealed to each other around a perimeter of said pouch
(e.g. ¶¶ 0013-16 plus e.g. Figure 1), reading on “a sealed pouch that envelops the electrode assembly and contains an electrolyte therein” and “the pouch … that is in contact with the electrodes.”
Further, said pouch contains and seals said electrode assembly and electrolyte therein, while permitting the passage of air to the positive air electrode but not to said negative electrode, wherein said gas permeable hydrophobic flexible layer is in contact with the hydrophobic gas diffusion layer and further said gas permeable hydrophobic flexible layer and gas/liquid impermeable flexible layer are sealed to each other around a perimeter of the pouch (e.g. Id), implying that said gas permeable hydrophobic flexible layer covers the entire exterior surface of said hydrophobic gas diffusion layer, reading on “the pouch … covers the gas permeable hydrophobic flexible layer such that the gas permeable hydrophobic flexible layer is between the … film and air electrode.”
In the alternative, since said air electrode requires air, and said pouch contains said gas permeable hydrophobic flexible layer and gas/liquid impermeable flexible layer, a person of ordinary skill in the art would design said metal-air battery so that said gas permeable hydrophobic flexible layer covers the entire exterior surface of said hydrophobic gas diffusion layer to optimize the amount of air permeating through said pouch to said air electrode.

Weinstein teaches said metal-air battery with said gas permeable hydrophobic flexible layer of said pouch covering said entire surface of said hydrophobic gas diffusion layer, wherein as described, said layer is gas permeable, hydrophobic, and flexible (e.g. supra), but does not expressly teach “the pouch is defined by a metallocene film … and completely covers the gas permeable hydrophobic flexible layer….”
However, Chen teaches a monolithic (i.e. non-microporous) multilayer packaging system functioning as a selectively-permeable barrier through which gas may pass, while being waterproof/liquidproof with a high water-entry pressure, wherein said monolithic multilayer packaging system is composed of (1) a semi-rigid structure layer and (2) an oxygen permeable layer, wherein said oxygen permeable layer may be a metallocene polyethylene (hereinafter “mPE”) film, said mPE providing said monolithic multilayer packaging system with high flexibility and good oxygen permeability while moisture-resistant (e.g. ¶¶ 0001, 11-13, 48-49, and 84-86).
Further, said semi-rigid structure layer may comprise paper, paperboard, cardboard, an open-cell foam, or a perforated sheet (e.g. ¶¶ 0010 and 74), which are porous, so said mPE film component must be non-porous for said multilayer packaging system to be non-porous, such that said mPE is further implied to be waterproof and liquidproof with high water-entry pressure while remaining gas permeable.
As a result, it would have been obvious to use the mPE film of Chen for the gas permeable hydrophobic flexible layer since Chen teaches said mPE is high flexibility, has good oxygen permeability, and is moisture-resistant.
In the alternative, it would have been obvious to make said mPE film be non-porous in order to ensure said mPE film, which has high flexibility and good oxygen permeability, be moisture-resistant, to ensure the electrolyte within the battery of Weinstein as modified does not dry out or incorporate atmospheric water, so that the electrolyte keeps a stable composition.
Weinstein as modified teaching said pouch incorporating said monolithic mPE film, wherein said pouch directly contacts said negative electrode and indirectly contacts said air electrode via said hydrophobic gas diffusion layer, wherein said monolithic mPE film—without micropores—completely covers the entire surface of said hydrophobic gas diffusion layer, and wherein said hydrophobic gas diffusion layer is between said monolithic mPE film and said air electrode, reading on “the pouch is defined by a metallocene film that is in contact with the electrodes and completely covers the gas permeable hydrophobic flexible layer such that the gas permeable hydrophobic flexible layer is between the metallocene film and air electrode.”
In the alternative, said monolithic mPE is in indirect contact with said air electrode via said hydrophobic gas diffusion layer; plus, said monolithic mPE is in indirect contact with negative electrode via said gas/liquid impermeable flexible layer of said pouch, reading on ““the pouch is defined by a metallocene film that is in contact with the electrodes….”
The examiner respectfully appreciates that Chen teaches packaging used in the food arts. However, it would have been obvious to a person of ordinary skill in the arts to search through other packaging arts, including those used with foods, since the latter would be widely available, cheaply sourced, and/or non-toxic, which are important characteristics for batteries.
Regarding claim 2, Weinstein as modified teaches the battery of claim 1, wherein Weinstein teaches said gas permeable hydrophobic flexible layer is in contact with said hydrophobic gas diffusion layer (e.g. supra), wherein said gas permeable hydrophobic flexible layer is said mPE film (e.g. supra), reading on “the metallocene film is in contact with or adhered with the gas permeable hydrophobic flexible layer.”
Regarding claim 3, Weinstein as modified teaches the battery of claim 1, wherein Weinstein further teaches a cathode terminal (e.g. item 24) and an anode terminal (e.g. item 26) in contact with and extending from and away from said air electrode and said negative electrode, respectively, both terminals extending through said pouch, where each of said gas permeable hydrophobic flexible layer and said hydrophobic gas diffusion layer are in contact with said terminals and sealed to each other around said terminals (e.g. ¶¶ 0006-07 and 14 plus e.g. Figure 1), wherein said gas permeable hydrophobic flexible layer is said mPE film (e.g. supra), reading on “further comprising a terminal extending from and away at least one of the electrodes, and through the pouch such that the metallocene film is in contact with the terminal and sealed around the terminal.”
Regarding claim 4, Weinstein as modified teaches the battery of claim 1, wherein Weinstein teaches said negative electrode may be a zinc electrode (e.g. ¶0014), reading on “the negative electrode includes zinc.”
Regarding claim 5, Weinstein as modified teaches the battery of claim 1, wherein Weinstein teaches said gas permeable hydrophobic flexible layer, said hydrophobic gas diffusion layer, and said air electrode stacked in order from the exterior the interior, wherein said gas permeable hydrophobic flexible layer may be composed of non-sintered polytetrafluoroethylene or polymeric and chemically inert in an alkaline environment (e.g. ¶¶ 0006-07 and 15 plus e.g. Figure 1), wherein said hydrophobic gas diffusion layer reads on the claimed ”film,” but does not expressly teach said hydrophobic gas diffusion layer “includes a non-sintered polytetrafluoroethylene…” in “the gas permeable hydrophobic flexible layer includes a non-sintered polytetrafluoroethylene film.”
However, Weinstein teaches said gas permeable hydrophobic flexible layer and said hydrophobic gas diffusion layer have similar desired properties, such as being “hydrophobic” and gas permeable, and further teaches said layers being stacked on top of each other.
As a result, it would have been obvious to use said non-sintered polytetrafluoroethylene composition of said gas permeable hydrophobic flexible layer for the composition of said hydrophobic gas diffusion layer, since both layers have similar desired properties and are stacked on top of one another, reading on “the gas permeable hydrophobic flexible layer includes a non-sintered polytetrafluoroethylene film.”
Regarding claim 6, Weinstein as modified teaches the battery of claim 1, wherein Weinstein teaches said gas permeable hydrophobic flexible layer, said hydrophobic gas diffusion layer, and said air electrode stacked in order from the exterior the interior (e.g. supra), but does not expressly teach said hydrophobic gas diffusion layer “includes a carbon network” in the limitation “the gas permeable hydrophobic flexible layer includes a carbon network.”
However, Chen teaches a monolithic (i.e. non-microporous) multilayer packaging system functioning as a selectively-permeable barrier through which gas may pass, while being waterproof/liquidproof with a high water-entry pressure, wherein said monolithic multilayer packaging system is composed of (1) a semi-rigid structure layer and (2) an oxygen permeable layer, wherein said oxygen permeable layer may be a metallocene polyethylene (hereinafter “mPE”) film, said mPE providing said monolithic multilayer packaging system with high flexibility and good oxygen permeability while moisture-resistant (e.g. supra).
Further, said semi-rigid structure layer may comprise paper, paperboard, cardboard, an open-cell foam, or a perforated sheet (e.g. supra), wherein “semi-rigid” is described as referring to materials that hold a shape without external support and paper paperboard, cardboard are made of cellulose pulp (e.g. ¶¶ 0010, 14, and 74-75).
Here, Weinstein as modified teaches said metal-air battery includes on the air-electrode side, said flexible mPE gas permeable hydrophobic flexible layer, said hydrophobic gas diffusion layer, and said air electrode stacked in order from the exterior the interior (e.g. supra).
As a result, it would have been obvious to a person of ordinary skill in the art to further incorporate said semi-rigid structure layer of Chen in said air-electrode side of said battery in order to provide shape to said air-electrode side of said battery.
Further, it would have been obvious a person of ordinary skill in the art to keep said flexible mPE gas permeable hydrophobic flexible layer as the exterior-most layer of said air-electrode side to provide easy visual inspection of the structural integrity of said film, resulting in said semi-rigid structure layer contacting said hydrophobic gas diffusion layer.
Finally, it would have been obvious a person of ordinary skill in the art to incorporate said hydrophobic gas diffusion layer and said semi-rigid structure layer together as one unit so that said battery may be assembled in fewer steps, wherein said semi-rigid structure layer composed of paper, paperboard, or cardboard reading on “a carbon network.”
Weinstein as modified teaching “the gas permeable hydrophobic flexible layer includes a carbon network.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723